EXHIBIT 10.13




--------------------------------------------------------------------------------






AMENDMENT NO. 2


TO


SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT


IN THE AMOUNT OF US$5,000,000


BY AND AMONG


PHARMAGEN, INC.,
as Borrower,


PHARMAGEN DISTRIBUTION, LLC,
PHARMAGEN LABORATORIES, INC.
PHARMAGEN NUTRICEUTICALS, INC.
as Joint and Several Guarantors,


AND


TCA GLOBAL CREDIT MASTER FUND, LP,
as Lender



--------------------------------------------------------------------------------


 
March 29, 2013
 
 
1

--------------------------------------------------------------------------------

 
 
AMENDMENT NO. 2 TO
SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT
 
THIS AMENDMENT NO. 2 TO SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (this
“Amendment”) is made as of the 29TH day of March, 2013, by and among (i)
PHARMAGEN, INC., a corporation incorporated under the laws of the State of
Nevada and formerly known as Sunpeaks Ventures, Inc., as borrower (the
“Borrower”), (ii) PHARMAGEN DISTRIBUTION, LLC, a limited liability company
organized and existing under the laws of the State of Delaware and formerly
known as Healthcare Distribution Specialists LLC, PHARMAGEN LABORATORIES, INC.,
a corporation incorporated under the laws of the State of New York and formerly
known as BryceRx Laboratories, Inc., PHARMAGEN NUTRICEUTICALS, INC., a
corporation incorporated under the laws of the State of Delaware, as joint and
several guarantors (collectively, the “Guarantors” and each a “Guarantor” and
together with the Borrower, the “Credit Parties”), and (iii) TCA GLOBAL CREDIT
MASTER FUND, LP, a limited partnership organized and existing under the laws of
the Cayman Islands, as lender (the “Lender”).
 
W I T N E S S E T H
 
WHEREAS, the Credit Parties and the Lender have entered into that certain senior
secured revolving credit facility agreement, dated as of September 30, 2012, as
amended by Amendment No. 1 thereto, dated November 30, 2012 (as amended, the
“Credit Agreement”), pursuant to which the Lender agreed to make available to
the Borrower a secured revolving loan in the amount of Five Million United
States Dollars (US$5,000,000), subject to the terms and conditions therein
contained;
 
WHEREAS, in connection with this Amendment, the Borrower has requested and the
Lender has agreed to (i) add Pharmagen Laboratories, Inc. and Pharmagen
Nutriceuticals, Inc. as subsidiary guarantors and Credit Parties and (ii) change
the mandatory forum selection clause in the Credit Agreement from the State of
Nevada to the State of Florida; and
 
WHEREAS, the parties to this Amendment desire to amend the Credit Agreement as
set forth herein.
 
NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
 
1. Defined Terms. Unless otherwise defined herein, the capitalized terms used
herein shall have the meanings assigned to such terms in the Credit Agreement.
 
2. Amendment of the Credit Agreement. Subject to the terms and conditions of
this Amendment, the Credit Agreement is hereby amended and supplemented as
follows:
 
(a)  
all references to the “Senior Secured Revolving Credit Facility Agreement” or
the “Agreement” contained in the Credit Agreement shall be deemed to refer to
the Credit Agreement as amended hereby;

 
 
2

--------------------------------------------------------------------------------

 
 
(b)  
all references to the “Credit Parties” or “Guarantors” contained in the Credit
Agreement shall be deemed to refer to the Credit Parties or Guarantors,
respectively, as defined herein;

 
(c)  
Section 14.6 shall be deleted in its entirety and shall be replaced with the
following:

 
MANDATORY FORUM SELECTION. ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA. THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENT WITH FLORIDA LAW.
 
3. Representations and Warranties of the Credit Parties. The Credit Parties each
represent and warrant to the Lender that immediately after giving effect to this
Amendment, the representations and warranties of each Credit Party set forth in
the Credit Agreement, as amended hereby, are true and correct in all material
respects and no Default or Event of Default shall have occurred and be
continuing.
 
4. No Defaults. Each Credit Party hereby represents and warrants that as of the
date hereof there exists no Event of Default or any condition which, with the
giving of notice or passage of time, or both, would constitute an Event of
Default.
 
5. Covenants. Each Credit Party hereby reaffirms that each has duly performed
and observed the covenants and undertakings set forth in the Credit Agreement
and each Loan Document, and each covenants and undertakes to continue to duly
perform and observe such covenants and undertakings, as amended hereby, so long
as the Credit Agreement, as amended hereby, shall remain in effect.
 
6. No Other Amendment. All other terms and conditions of the Credit Agreement
shall remain in full force and effect and the Credit Agreement shall be read and
construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be.
 
7. Fees and Expenses. The Borrower agrees to pay to the Lender, upon the
execution hereof (i) a legal fee equal to $5,000, and (ii) all costs and
expenses of the Lender and Lender’s counsel in connection with the preparation
and execution of this Amendment, including, but not limited to, UCC-1 Financing
Statement searches and filing fees. Fees and expenses assumed in connection
herewith shall be offset and withheld from the funds made available to the
Borrower in connection with that certain Senior Secured Credit Facility dated as
of the date hereof by and between the Borrower, the Guarantors and the Lender,
in the principal amount of Two Million United States Dollars (US$2,000,000) (the
“$2,000,000 Credit Line”).
 
 
3

--------------------------------------------------------------------------------

 
 
8. Conditions Precedent. The effectiveness of this Amendment shall be expressly
subject to the following conditions precedent:
 
(a)  
Amendment. Each Credit Party shall have executed and delivered to the Lender
this Amendment;

 
(b)  
Corporate Documents. The Lender shall have received such evidence as it may
require as to the authority of the officers or attorneys-in-fact executing this
Amendment and such other corporate documents it may request, including, but not
limited to, a unanimous written consent of the board of directors or managers
and an officer’s certificate of each Credit Party, in form and substance
satisfactory to the Lender in its sole discretion;

 
(c)  
Opinion of Counsel. The Lender shall have received a customary opinion of the
Credit Parties’ counsel, in form and substance satisfactory to the Lender in its
sole discretion;

 
(d)  
Search Results. The Lender shall have received copies of UCC search reports
dated such a date as is reasonably acceptable to Lender, listing all effective
financing statements which name the Credit Parties and/or their subsidiaries,
under their present name and any previous names, as debtors, together with
copies of such financing statements;

 
(e)  
Certificate of Good Standing. The Lender shall have received a Certificate of
Good Standing from the Secretary of State of the state of organization of each
Credit Party, and each subsidiary thereof, evidencing the good standing thereof;

 
(f)  
Fees Paid. The Lender or its counsel shall have received payment in full of all
fees and expenses due under this Amendment; and

 
(g)  
No Event of Default. The Lender shall be satisfied, and shall have received a
certificate signed by a duly authorized officer of each Credit Party, dated as
of the date hereof, that (i) no Event of Default or event which, with the
passage of time, giving of notice or both would become an Event of Default have
occurred and be continuing; and (ii) the representations and warranties of the
Borrower contained in the Credit Agreement, as amended and supplemented hereby,
shall be true on and as of the date of this Amendment (except to the extent such
representation or warranty expressly relates to an earlier date).

 
9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
10. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
11. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.
 
12. Amendment Effective Date. All references in any Loan Document to the Credit
Agreement on and after the date hereof shall be deemed to refer to the Credit
Agreement as amended hereby, and the parties hereto agree that on and after the
date hereof, the Credit Agreement, as amended hereby, is in full force and
effect.
 

 
 
 
[signatures pages follow]


 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.
 
 
BORROWER:
 
PHARMAGEN, INC.
 
By: /s/ Mackie Barch
Name: Mackie Barch
Title: Chief Executive Officer

 
LENDER:
 
TCA GLOBAL CREDIT MASTER FUND, LP
 
By: TCA Global Credit Fund GP, Ltd.
Its: General Partner
 
By: /s/ Robert Press
Name: Robert Press
Title: Director

 
[ signature page 1 of 2 ]

 
 
6

--------------------------------------------------------------------------------

 

CONSENT AND AGREEMENT
 
The undersigned, referred to in the foregoing amendment no. 2 to the senior
secured revolving credit facility agreement (the “Amendment”) as a guarantor,
hereby consents and agrees to said Amendment and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said Amendment.
 
 
GUARANTORS:
 
PHARMAGEN DISTRIBUTION, LLC
 
By: /s/ Mackie Barch
Name: Mackie Barch
Title:

 
PHARMAGEN LABORATORIES, INC.
 
By: /s/ Mackie Barch
Name: Mackie Barch
Title:

 
PHARMAGEN NUTRICEUTICALS, INC.
 
By: /s/ Mackie Barch
Name: Mackie Barch
Title:
 
 
 
[ signature page 2 of 2 ]
 
 
 
7 

--------------------------------------------------------------------------------

 